Citation Nr: 1824692	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the RO in Roanoke, Virginia, which denied service connection for a low back disability and bilateral tinnitus.

In June 2017, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, VA, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with compression fractures and degenerative joint disease at T9-T11 (thoracic spine disability).  

2.  Symptoms of the thoracic spine disability and lumbar spine disability were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

3.  There is no current lumbar spine disability, including arthritis.

4.  The currently diagnosed thoracic spine disability was not incurred in service and is not etiologically related to service, including to the lower back injury in service.

5.  The Veteran has a current disability of tinnitus.

6.  The Veteran had exposure to loud noise (acoustic trauma) in service.

7.  Symptoms of tinnitus have been continuous since service separation.  


CONCLUSIONS OF LAW

1.  A thoracic or lumbar spine disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for bilateral tinnitus, no further discussion of VA's duties to notify and to assist regarding this issue is necessary.  As to the issue of service connection for a back disability, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  The December 2012 letter was sent prior to the December 2013 initial rating decision, and the letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample time to respond and supplement the record.  

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, private treatment records, articles submitted by the Veteran, the relevant VA examination reports, the June 2017 Board hearing transcript, and the Veteran's lay statements with claims file.

VA satisfied its duty to obtain a medical examination and opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA spine examination (the reports of which have been associated with the claims file) in January 2017.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2017 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with degenerative joint disease of the thoracic spine, a form of arthritis.  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  Additionally, the November 2013 VA examination report reflects a diagnosis of tinnitus.  Where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Because arthritis and organic disease of the nervous system are listed as "chronic diseases" under 38 C.F.R. § 3.309(a), the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For a chronic disease such as degenerative joint disease of the thoracic spine, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury are shown at any later date, however remote, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Back Disability

The Veteran contends that the current back disability is the result of service.  Specifically, the Veteran contends that he injured the back during service in 1991 due to hyperextending the back while diving into a pool.  See December 2012 claim, June 2017 Board hearing transcript.  The Veteran also contended that a back disorder was caused by operating a TOW missile launcher that was heavy and awkward to carry; serving as a Bradley crewman, which exposed him to long hours of constant vibration and bouncing inside a vehicle with poor shock absorbers; and a single incident of overexerting himself while lifting weights during service.  The Veteran contends that he continued to have symptoms of soreness and tightness in the back in the L4-5 region in the early 1990s after service separation, and that he has treated symptoms of back pain with medications and injections since service separation.  See January 2013 statement, June 2017 Board hearing transcript.  

Initially, the Board finds that the Veteran is currently diagnosed with a thoracic spine disability.  The January 2017 VA examination report and a March 2007 private treatment record reflect diagnoses of compression fractures and degenerative joint disease at T9-T11.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran received treatment for a low back injury during service, but that the in-service back injury is not related to the current thoracic spine disability.  A July 1991 service treatment record reflects that the Veteran presented to the clinic and provided a history of lower back pain and soreness since diving in a pool one week prior, as his lower body went forward while his upper body remained straight when he entered the water.  Upon examination, the Veteran evidenced full range of motion with no edema or erythema and no clinical diagnosis of a low back disorder was rendered.  

Regardless of the single complaint of back pain in 1991, the evidence does not demonstrate chronic symptoms of degenerative arthritis in the lumbar or thoracic spine during service or continuous symptoms of degenerative arthritis in the lumbar or thoracic spine since service separation.  Although the Veteran testified that an isolated weight lifting incident and exposure to constant vibration and bouncing around in the vehicles he operated during service also caused a low back disorder, the service treatment records reflect no additional complaints of or treatment for lower back pain during service related to a weight lifting incident or the Veteran's military duties, and the Veteran stated that he only sought treatment for lower back pain once in service after the diving incident.  Service treatment records do not reflect any history of a thoracic or lumbar spine problem in service, or any further complaints, treatment, or diagnosis of disorder of the spine during service, aside from the single 1991 complaint during service. 

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis in the thoracic or lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, service treatment records did not indicate any history, findings, or diagnosis of degenerative arthritis in the lumbar or thoracic spine.  The first evidence and diagnosis of degenerative arthritis in the spine is not shown until 2007 in a March 2007 private treatment record, approximately 15 years after service separation.  Likewise, as discussed below, the earliest post-service medical record relating to back pain was not shown until March 2007 when the Veteran sought treatment following a post-service injury that involved an episode of fainting and a twisting injury to the back, and the January 2017 VA spine examination.  

Although the Veteran provided lay testimony of continuous symptoms of lower back pain since service separation from the early 1990s to present and ongoing treatment for lower back pain since service separation - including prescribed medications, over the counter medications, and injections - post-service medical records only reflect treatment for back pain in March 2007.  Post-service treatment records from Urgent Care Center that were obtained on the Veteran's behalf reflect no treatment for a back disorder.  VA attempted to obtained medical records from Sandy River Medical Center, where the Veteran specified he had received treatment for lower back pain; however, the medical center had no record of treating the Veteran.  See October 2013 VCAA Letter.  The approximately 15 year period between service and the onset of degenerative arthritis in the thoracic spine that is shown by the weight of both the lay and medical evidence is one factor-among other factors in this case-that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additional factors weighing against continuous symptomatology since service in this case include private treatment records that reveal the Veteran sought treatment for the onset of back pain following a specific post-service injury, that is, a fainting episode and twisting injury to the back in March 2007.  These treatment records do not indicate an onset of degenerative arthritis until 2007.  Although the Veteran testified that symptoms of back pain since service separation have been located in the low back, particularly the L4-L5 region, the record does not reflect a current diagnosis of a lumbar disability.  As noted above, no clinical diagnosis of a back disorder was rendered when the Veteran sought treatment for lower back pain in July 1991 during service.  Likewise, post-service records do not reflect diagnosis of a lumbar disability, as the sole post-service medical record of treatment for back pain in March 2007 only reflects diagnosis of mild compression fractures and degenerative joint disease in the T9-T11 region following the May 2007 post-service fainting spell and twisting injury to the back.  An x-ray of the lumbar spine revealed no evidence of subluxation or fracture, no significant degenerative changes, and no evidence of acute injury to the lumbar spine.  See March 2007 private treatment record.  Moreover, post-service treatment records from Urgent Care Center reflect that the Veteran provided no history of back pain symptoms while seeking treatment between 2010 and 2012, at least three years after the March 2007 intercurrent post-service injury.  Additionally, the January 2017 VA examination report contains the VA examiner's opinion that the Veteran's current thoracic spine disability is less likely than not related to, or caused by, military service.

The same evidence also shows that degenerative arthritis in the thoracic spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative arthritis in the thoracic spine in March 2007, approximately 15 years after service, and other histories presented during post-service treatment do not include a history of symptoms since service.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a thoracic spine disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

On the question of direct nexus between the current thoracic spine disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed thoracic spine disability is causally related to service.  While the Board finds the Veteran competent to report back pain during service, the evidence of record shows that the single complaint of lower back pain in 1991 resolved so as not to be related to the currently diagnosed thoracic spine disability, either by continuous symptoms or by competent medical opinion.  The weight of the competent and credible evidence shows that symptoms of the thoracic spine disability occurred after active service, following post-service injury, that the Veteran was not treated for back pain until after the post-service injury in 2007, and that the Veteran was not diagnosed with a thoracic spine disability until after the post-service injury in 2007.

Evidence supportive of the claim include the Veteran's lay statements of continuous symptoms of low back pain since an injury during service and generally due to the duties he performed in service, and an excerpt from a medical article the Veteran submitted from the U.S. Army Research Institute of Environmental Medicine, which indicates that Infantry soldiers are at risk for significant neck and back related problems.  See December 2012 claim, January 2013 statement, medical article received July 2014.  While the Veteran may be competent to relate the observable symptoms of back problems, under the facts of this case, the Veteran is not competent to opine as to whether there is a link between the current thoracic spine disability and any back problems during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

As shown above, the Board has weighed the lay and medical evidence of record and found that the weight of the credible evidence does not show continuous post-service symptoms of back problems, including back pain.  This history of back pain in service and since service separation is inconsistent with, and outweighed by, other lay and medical evidence of record, so is not credible.  As stated above, service treatment records reflect a single lower back injury in service following a diving incident with negative clinical findings on examination and no clinical diagnosis rendered.  Service treatment records reflect no evidence of chronic symptoms or additional treatment for lower back pain during service.  Although the Veteran reported experiencing back pain after overexerting himself while lifting weights on one occasion in service, the Veteran testified that he did not seek treatment for the lower back pain and the symptoms resolved with relaxation, so the weightlifting incident also did not present any chronic symptoms during service. Additionally, despite assertions that the Veteran's military duties contributed to a low back disorder, and the medical article indicating that Infantry soldiers are at risk for back problems, the record does not reflect and the Veteran has not asserted that he experienced any injury to the back as a result of carrying out his military duties, nor did the Veteran provide a histories of symptoms of lower back pain caused by his military duties while seeking treatment for medical conditions during service or after service separation.  

The record does not reflect complaints of, diagnosis of, or treatment for, a spine disorder until the March 2007 post-service injury when the Veteran presented to the Martinsville Memorial Hospital emergency department after slamming his hand in a car door and experiencing a fainting episode.  During the March 2007 emergency department visit, the Veteran reported severe lumbar pain, spasm, and tightness related to a twisting injury.  Imaging of the thoracic spine following the twisting injury showed mild compression fractures and degenerative joint disease at T9-T11; however, imaging of the lumbar spine showed no acute injury or degenerative changes.  See March 2007 private treatment record.  The Veteran has provided lay testimony that lower back pain is located in the L4-5 region, but post-service medical records only reflect diagnosis of a mid-back disability at T9-T11 with no diagnosis of a lumbar spine disability.  Moreover, in September 2010, three years after the March 2007 post-service injury, the Veteran denied any physical complaints and his musculoskeletal examination was normal while seeking medical clearance to go scuba diving for his job.  See September 2010 private treatment record.  Likewise, other post-service treatment records reflect no complaints of, clinical findings of, diagnosis of, or treatment for a spine disorder from 2010 through 2012.  See, for example, October 2010, February 2011, December 2012 private treatment records.  

Following the January 2017 VA spine examination, the VA examiner opined that the current thoracic spine disability was less than likely caused by military service, including the July 1991 low back injury during service.  The VA examiner explained that service treatment records reflect persistent lower back pain for one week in July 1991 after a diving into a pool; however, no evidence was found to indicate continuation of this condition, additional treatment, or chronicity of back pain during service.  The VA examiner also noted that a March 2007 post-service medical record reflects that the Veteran reported back pain after a twisting injury with X-ray findings of compression fractures and degenerative joint disease at T9-T11, indicating the likely cause of the current thoracic spine disability.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the current thoracic spine disability and active service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disability, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that the currently diagnosed tinnitus is due to in-service exposure to loud noise from operating a TOW missile launcher and the loud noise of the tanks he drove as a TOW gunner and a Bradley crewman.  See January 2013 Statement, July 2014 VA Form 9, June 2017 Board hearing transcript.  

The Board finds that he Vet currently has tinnitus.  Such diagnosis can be found in the report from a November 2013 VA tinnitus examination report.  Additionally, the Veteran is competent to report that he now has tinnitus.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214 reflects that the Veteran's military occupation specialty was a Humvee Anti-Armor Weapons Infantryman and the RO found military occupational noise exposure due to the Veteran's military occupation specialty.  See June 2014 statement of the case.  Additionally, a December 1989 service treatment record reflects that the Veteran was routinely exposed to hazardous noise during service.

The Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran had continuous symptoms of bilateral hearing loss since service separation in October 1992.  On the December 2012 claim, the Veteran reported that symptoms of bilateral tinnitus began in January 1990.  In a January 2013 statement, the Veteran wrote that the noise and explosion from firing the TOW missile launcher and the loud high power engine caused ear pain and pressure, decreased hearing, and permanent bilateral tinnitus that have worsened over the years.  During the November 2013 VA tinnitus examination, the Veteran reported constant tinnitus in both ears that had its onset during active duty service.  On the July 2014 VA Form 9, the Veteran  wrote that he had symptoms of ear pain and noise in the ears during service, but did not seek treatment for the condition because he thought it would resolve on its own.  

During the June 2017 Board hearing, the Veteran testified that ringing in the ears was not as noticeable during service as it has been since service separation, but hearing loss was noticeable during service due to routine exposure to explosions and firearms during active duty service.  The Veteran testified that ringing in the ears was especially noticeable after exposure to a grenade simulation at Fort Irwin in 1993 during a two-week period of active duty for training in the National Guard, and ringing in the ears has been constant and increased in volume over the years since service separation. 

The November 2013 VA examiner assessed a diagnosis of tinnitus, but opined that the current tinnitus was not related to military noise exposure, as the service treatment records do not reflect treatment for tinnitus or injury to the ear during service.  See June 2012 VA examination report.  However, as the Board is granting service connection on a presumptive basis, the negative VA direct service connection opinion is of little probative value, as the Veteran has provided credible lay statements during the November 2013 VA examination, and elsewhere throughout the appeal, that symptoms of tinnitus began during service and have been continuous since service separation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value). 

The evidence of record is sufficient to show "continuous" tinnitus symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's previous consistent lay statements of tinnitus symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of ringing in the ears since service separation that was later diagnosed as tinnitus.  While a VA examiner in November 2013 did opine that the tinnitus was not related to service, as discussed above, the Board finds the opinion to be of little probative value because it was based on an inaccurate factual assumption about no onset of symptoms of tinnitus in service.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on evidence of continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R.§ 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for tinnitus based on continuous post-service symptoms (38 C.F.R. § 3 303(b)) are met, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C. § 7104.


ORDER

Service connection for a thoracic and lumbar spine disability is denied.

Service connection for bilateral tinnitus is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


